Title: To James Madison from William Eaton, 4 September 1801 (Abstract)
From: Eaton, William
To: Madison, James


4 September 1801, “On Board the Philadelphia, road of Tunis.” Reports that U.S. naval presence in the Mediterranean has defeated the objective of Tripoli by preventing the capture of Americans and has given Tripolitans an example of what they may expect if they go to war with Americans. Notes that Tripolitan admiral and his ships would have been captured had he not taken refuge with the British. “Who could think of looking in a british fleet for a Barbary admiral!” Points out that such British protection abroad reinforces arguments for chastising Tripolitans in their capital. Has heard nothing from State Department since 20 May.

 

   RC (DNA: RG 59, CD, Tunis, vol. 2, pt. 1); letterbook copy (CSmH). RC 1 p.; docketed by Wagner as received 19 Jan.


   A full transcription of this document has been added to the digital edition.
